EXAMINER'S AMENDMENT
The Terminal Disclaimer filed on June 30, 2022 has been approved thereby overcoming the double-patenting rejections made in the previous office action.  Applicant’s amendments with respect to the rejections under 35 USC 103(a) made in the previous office action are persuasive.  Accordingly, the Examiner is withdrawing the rejection and passing the instant application to issue. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the Attorney of Record, Robert W. Winn, on August 18, 2022 per the attached Interview Summary. 
The application has been amended as follows: 

In the claims (see the amendment dated June 30, 2022):

In claim 1, line 15: immediately after “first” replaced “stoke” with - - stroke - - to correct a minor typographical error. 

In claim 11, line 17: immediately after “first” replaced “stoke” with - - stroke - - to correct a minor typographical error. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


August 18, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775